The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinpara et al (US 2009/0324156 A1).
Regarding claim 1, Kinpara discloses (e.g., Fig. 2, 3, and 8; 0075 – 0086, 0091 – 0106, 0130, and 0131) a lithium niobate (LiNbO3)-based modulator (“a light control device” in the Abstract; a phase modulator in Fig. 8; an amplitude Mach-Zehnder interferometer modulator in Fig. 2; “various light control devices such as a waveguide type optical modulator or a waveguide type optical switch” at para. 0002, emphasis added), comprising a first arm (a single-waveguide phase modulator in Fig. 8; one of the two parallel interferometer arms in Fig. 8), wherein the first arm comprises (see annotated Fig. 8 below): 

a base substrate 7; 
a ground electrode 57 deposited on the base substrate 7; 
a first cladding layer 31 on top of the base substrate 7; 
an optical waveguide core 1,2 on top of the first cladding layer 31; 
a second cladding layer 3 on top of the optical waveguide core 1,2; and 
a signal electrode 4,5,51 deposited on top of the second cladding layer 3; 
wherein the optical waveguide core 1,2 comprises a Z-cut LiNbO3 (to use a vertical electric filed of the electrodes; para. 0006, 0009, 0075, 0089 and 0099), and 
wherein the first cladding layer 31, the optical waveguide core 1,2, and the second cladding layer 3 are positioned between the ground electrode 57 and the signal electrode 4,5,51 on a z-axis of the Z-cut LiNbO3 (vertical direction in Fig. 8).

    PNG
    media_image1.png
    608
    1210
    media_image1.png
    Greyscale


Annotated Fig. 8 of Kinpara.
  
Regarding claims 3 and 4, Kinpara expressly teaches that the optical waveguide core 1,2 comprises a ridge portion 20 made of Z-cut LiNbO3 (“a ridge type waveguide 20, where the optical wave propagated in the ridge portion 20 is confined” at para. 0109; also para. 0006, 0009, 0075, 0089 and 0099).  
Regarding claims 6 and 7, Kinpara expressly teaches that the first cladding layer 31 and the second cladding layer 3 comprises silicon dioxide (SiO2) (“Each electrode is disposed via a buffer layer 3 or 31 such as SiO2 film which is disposed between each electrode and the thin plate” at para. 0094).  
Regarding claim 8, Kinpara expressly teaches (see annotated Fig. 8 provided above for claim 1) that the disclosed modulator further comprises a third cladding layer 6 between the ground electrode 57 and the base substrate 7.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 10 – 12, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinpara.
Regarding claim 10, while Fig. 8 of Kinpara shows, by way of example but not limitation, that the thickness of the ground electrode 57 is less than the thickness of the third cladding layer 6, an embodiment with the reverse relationship of the two thicknesses would be obvious to a person of ordinary skill in the art as a matter of an alternative design choice that works equally well. In such embodiment, the ground electrode 57 would be embedded within the base substrate 7.  
Regarding claim 11 and 12, Fig. 8 of Kinpara shows that the ground electrode 57 has a width that is comparable with a width of the signal electrode 4 and with a width of the ridge portion 20 of the optical waveguide 1,2. Furthermore, Kinpara teaches (para. 0130 and 0131) that the widths can be adjusted relative to one another in order to optimize a spatial distribution of an electrical filed created by the electrodes and thereby improve the modulation efficiency of the modulator. Thus, the teachings of Kinpara render obvious that the widths may be different or equal to one another as a matter of suitable/workable design choices. 
	Regarding claim 15, the teachings of Kinpara consider an optical modulator having a Mach-Zehnder interferometer layout (as in Fig. 2) which comprises two interferometer arms 101,102, each arm having the same layered structure. Hence, the teachings of Kinpara renders obvious an embodiment wherein the modulator comprises a second arm, wherein the second arm has layers similar/identical to those in the first arm and comprises:
the first base substrate; 
a second ground electrode deposited on the first base substrate; 
a third cladding layer on top of the first base substrate; 
a second optical waveguide core on top of the third cladding layer; a fourth cladding layer on top of the second optical waveguide; and 
a second signal electrode deposited on top of the fourth cladding layer; wherein the second optical waveguide core comprises a second Z-cut LiNbO3, and 
wherein the third cladding layer, the second optical waveguide, and the fourth cladding layer are positioned between the second ground electrode and the second signal electrode on a z-axis of the second Z-cut LiNbO3.  
Regarding claim 16, Kinpara teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 3 and 4.
Regarding claim 20, Kinpara teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 10.

Claims 2, 5, 9, 13, 14, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinpara in view of “Thin Film Lithium Niobate Electro-optic Modulator Based on a Slow Wave Structure” by Liu et al, CLEO Pacific Rim, paper C4C_3, August 2020 (hereinafter Liu).
Regarding claim 2, Kinpara states that a variety of suitable/workable materials can be used for the base substrate 7 (“Material for the support substrate 7 can be used with various ones” at para. 0104), but does not further detail that silicon can be used. However, Liu describes (Sections 1 – 3) an optical waveguide modulator having a layered structure that comprises (Fig. 1a):
a base substrate made of silicon; 
a cladding layer (made of silicon dioxide) on top of the base substrate; 
an optical waveguide core (formed of thin-film LiNbO3) on top of the cladding layer; and 
a signal electrode (made of gold) deposited on top of the optical waveguide core.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the base substrate 7 in Kinpara can be formed of silicon (Si) as a material choice expressly taught by Liu. The motivation for using Si for the base substrate is that the optical modulator can be integrated with other components (such as a CMOS driver for the modulator; 1st para. of Section 1 of Liu) on a common Si platform.
 Regarding claims 5, 13, and 14, Kinpara teaches that the thickness t (as identified in Fig. 10) of the optical waveguide core 1,2 can be less than 10 m, e.g., 2 m (Abstract; para. 0143), while Liu considers that the thickness of the thin-film LiNbO3 (TFLN) waveguide can be as thin as 500 nm (Table 1) and that the thickness of the (SiO2) cladding layer can be as thin as a few hundred nm (as needed to meet a certain capacitance-per-length value, as shown in Fig. 2(c) and described in Section 3.2). Hence, the Kinpara – Liu combination considers that a total thickness of a 3-layer stack consisting of the waveguide 1,2 and the two cladding layers sandwiching the waveguide layer can be on the order of 1,000 nm or less. This thickness is equal to the distance between a top surface of the ground electrode 57 and a bottom surface of the signal electrode 4,5,51 on the z-axis of the Z-cut LiNbO3 (vertical direction in Fig. 8 of Kinpara). Thus, the Kinpara – Liu combination considers a range that at least overlaps with the recited range 0 - 1,000 nm and a prima facie case of obviousness exists (MPEP 2144.05). 
It is also noted that (i) the upper range limit depends on a particular application (an acceptable maximum driving voltage of the modulator; an acceptable maximum optical loss caused by attenuation in the electrodes, etc); that (ii) the instant application does not provide any criticality for the exact value of the recited upper range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Kinpara – Liu combination certainly recognizes the thicknesses of the waveguide layer 1,2 and the cladding layers 3,31 as result-effective parameters (Fig. 2c of Liu; Tables 1 and 2).  
Further for claims 13 and 14, the Kinpara – Liu combination considers that the thickness of each (SiO2) cladding layer can be as thin as a few hundred nm (as needed to meet a certain capacitance-per-length value, as shown in Fig. 2(c) and described in Section 3.2 of Liu). As seen in Fig. 8 of Kinpara, the thickness of the second cladding layer 3 is equal to a distance between a bottom surface of the signal electrode 4,5,51 and a top surface of the optical waveguide core 1,2. Thus, the Kinpara – Liu combination considers ranges that at least overlap with the recited ranges of 50 – 200 nm (for claim 13) and of 200 – 600 nm (for claim 14) and a prima facie case of obviousness exists (MPEP 2144.05). See also the general comments for the obviousness of range limits, as provided above for claim 5. 
Regarding claim 9, the Kinpara – Liu combination considers that the third cladding layer 6 (in Figs. 6 and 8 of Kinpara) can comprise either an adhesive material (to attach the LiNbO3 material to the substrate 7 by adhesion, as in Kinpara) or silicon dioxide (SiO2) (to attach LiNbO3 by wafer bonding to it the SiO2 layer, as in Liu). 
Regarding claims 17 – 19, the Kinpara – Liu combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 5, 13, and 14 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0270617 A1
US 2006/0023288 A1
US 10,295,849 B2
US 2010/0232736 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896